EXHIBIT Grant Park Fund Weekly Commentary For the Week Ended May 7, 2010 May 7, 2010 Weekly ROR1 Month-to-Date ROR1 Year-to-Date ROR1 Class A Units -3.8% -3.8% -5.6% Class B Units -3.9% -3.8% -5.8% Legacy 1 Class Units -3.6% -3.6% -5.0% Legacy 2 Class Units -3.6% -3.6% -5.0% Global 1 Class Units -2.7% -2.7% -5.0% Global 2 Class Units -2.8% -2.8% -5.1% Global 3 Class Units -2.8% -2.8% -5.7% S&P 500 Total Return Index2 -6.3% -6.3% 0.3% Barclays Capital U.S. Long Government Index2 3.0% 3.0% 6.8% 1 Subject to independent verification. 2 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs Sector/Market Price Action Cause Grains markets Decrease U.S. dollar strength and weak demand forecasts Sugar Decrease Favorable weather conditions in Brazil and improved crop outlook for India Grant Park’s longer-term trading advisors are predominantly long the agriculturals/softs sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. Currencies Sector/Market Price Action Cause U.S. dollar Increase Increased risk-aversion caused by Greece’s ailing financial situation Australian dollar Decrease Royal Bank of Australia’s comments that the region’s growth may be slowing Grant Park’s longer-term trading advisors are predominantly long the currency sector.Grant Park’s shorter-term trading advisors are predominantly short the sector. Energy Sector/Market Price Action Cause Crude oil Decrease Diminished demand and weaker-than-expected U.S. jobless data Natural gas Increase Technical-buying by speculators, exploiting low natural gas prices Grant Park’s longer-term trading advisors are predominantly long the energy sector.Grant Park’s shorter-term trading advisors are predominantly short the sector. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES. PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE.
